946 A.2d 1020 (2008)
194 N.J. 501
In the Matter of Ward S. TAGGART, An Attorney at Law.
D-144 September Term 2007
Supreme Court of New Jersey.
April 22, 2008.

ORDER
The Director of the Office of Attorney Ethics and WARD S. TAGGART of MOORESTOWN, who was admitted to the bar of this State in 1993, through counsel, having consented to the temporary suspension from practice of respondent pending the final disposition of all ethics grievances against him, and good cause appearing;
*1021 It is ORDERED that WARD S. TAGGART is temporarily suspended from the practice of law, effective immediately, pending the disposition of all ethics grievances against him, and until the further Order of this Court; and it is further
ORDERED that WARD S. TAGGART be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.